Case 18-09108-RLM-11   Doc 1423-3   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 1 of 2




                                    EXHIBIT C

                              Summary Of Expenses
Case 18-09108-RLM-11      Doc 1423-3   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 2 of 2



                                 SUMMARY OF EXPENSES

  EXPENSES                                                      AMOUNT
  Court Fees                                                                  $914.00
  Lexis Research                                                            $2,325.51
  PACER Charges                                                               $762.80
  Photocopy & Related Expenses                                              $1,042.63
  Postage Expense                                                               $6.00
  Special Messenger Service                                                 $1,540.99
  Telephone Expense                                                              $.88
  Transcripts (Court Hearings)                                              $1,643.75
  Transcripts (Depositions)                                                 $4,503.40
  UPS                                                                          $55.98
  Westlaw Research                                                          $3,887.14
  TOTAL EXPENSES                                                           $16,683.08
